Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gino M. Riccelli petitions for a writ of mandamus, alleging that the district court has unduly delayed in acting on his 28 U.S.C. § 2241 (2006) petition. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Riccelli’s § 2241 petition on May 10, 2013. Accordingly, because the district court has recently decided Riccel-li’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.